DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2021 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 1, para 0001; the status of the application 16/143,404 should be updated.  
Appropriate correction is required.

Claim Objections
Claim 8, and 16 are objected to because of the following informalities:  
Regarding claims 8 and 16, the limitations “the remote instance” and “the remote proxy” lack proper antecedent basis.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 15 of U.S. Patent No. 10,901,761 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the pending claims are substantially covered by patented claims as shown below.
Instant Application No. 17/219,665
US Patent No. 10,901,761 B2
1. A non-transitory machine readable medium storing instructions which, when executed by one or more processors on a host computing platform, cause the one or more processors to perform operations comprising: establishing an inter-process communication session from a process of a client application to a service process on the host computing platform; accessing a protocol interface from the process of the client application that enables access to a service provided by the service process, wherein the protocol interface is associated with a proxy of an implementation of the service; programmatically creating an instance of the implementation of the service via the proxy; and invoking functionality provided by the service process at the process of the client application via the instance of the implementation of the service.
1. A non-transitory machine readable medium storing instructions which, when executed by one or more processors of a computing device, causes the computing device to perform operations comprising: launching a multi-process application for execution by the one or more processors of the computing device, wherein the multi-process application is a single application including a content process and a host process, the content process is linked with a first graphical interface framework of a first platform, the host process is linked with a second graphical interface framework of a second platform, and the second platform is native to the computing device; establishing an inter-process communication (IPC) session between the content process and the host process, the IPC session transparent to the content process; accessing, by the content process, a protocol interface that enables access to a graphical interface service provided by the host process, wherein the protocol interface is associated with a remote proxy of an implementation of the graphical interface service; programmatically creating, by the content process via the remote proxy, a remote instance of the implementation of the graphical interface service, the remote instance of the implementation transparently coupled with the graphical interface service via the IPC session; and programmatically invoking functionality provided by the host process from the content process, via the remote instance of the implementation of the graphical interface service, to display a user interface element generated at least in part using the first graphical interface framework via the second graphical interface framework, wherein programmatically invoking the functionality provided by the host process from the content process includes: performing a synchronous call to a program code subroutine at the host process; while waiting at the content process for a reply from the program code subroutine at the host process, receiving a remote invocation from the host process via an asynchronous IPC message, the remote invocation for a program code subroutine provided by the content process; and reentrantly executing the program code subroutine of the content process in response to the remote invocation from the host process.
9. A method executed by one or more processors on a host computing platform, the method comprising: establishing an inter-process communication session from a process of a client application to a service process on the host computing platform; accessing a protocol interface from the process of the client application that enables access to a service provided by the service process, wherein the protocol interface is associated with a proxy of an implementation of the service; -63-programmatically creating an instance of the implementation of the service via the proxy; and invoking functionality provided by the service process at the process of the client application via the instance of the implementation of the service.
15. A computer-implemented method comprising: launching a multi-process application for execution by one or more processors of a computing device, wherein the multi-process application is a single application including a content process and a host process, the linked with a first graphical interface framework of a first platform, the host process linked with a second graphical interface framework of a second platform, and the second platform is native to the computing device; establishing an inter-process communication (IPC) session between the content process and the host process, the IPC session transparent to the content process; accessing, by the content process, a protocol interface that enables access to a graphical interface service provided by the host process, wherein the protocol interface is associated with a remote proxy of an implementation of the graphical interface service; programmatically creating, by the content process via the remote proxy, a remote instance of the implementation of the graphical interface service, the remote instance of the implementation transparently coupled with the graphical interface service via the IPC session; and programmatically invoking functionality provided by the host process from the content process via the remote instance of the implementation of the graphical interface service to display a user interface element generated at least in part using the first graphical interface framework via the second graphical interface framework, wherein programmatically invoking the functionality provided by the host process from the content process includes: performing a synchronous call to a program code subroutine at the host process; while waiting at the content process for a reply from the program code subroutine at the host process, receiving a remote invocation from the host process via an asynchronous IPC message, the remote invocation for a program code subroutine provided by the content process; and reentrantly executing the program code subroutine of the content process in response to the remote invocation from the host process.
17. A data processing system comprising: a data storage device having instructions stored thereon; one or more processors to execute the instructions stored on the data storage device, the instructions to cause the one or more processors to: establish an inter-process communication session from a process of a client application to a service process on a host computing platform; access a protocol interface from the process of the client application that enables access to a service provided by the service process, wherein the protocol interface is associated with a proxy of an implementation of the service; programmatically create an instance of the implementation of the service via the proxy; and invoke functionality provided by the service process at the process of the client application via the instance of the implementation of the service.
10. A data processing system comprising: a memory to store instructions; one or more processors to execute the instructions, wherein the instructions cause the one or more processors to: launch multi-process application for execution by the data processing system via the one or more processors, wherein the multi-process application is a single application including a content process and a host process, the content process linked with a first graphical interface framework of a first platform, the host process linked with a second graphical interface framework of a second platform, and the second platform is native to the data processing system; establish an inter-process communication (IPC) session between the content process and the host process, the IPC session transparent to the content process; access, by the content process, a protocol interface that enables access to a graphical interface service provided by the host process, wherein the protocol interface is associated with a remote proxy of an implementation of the graphical interface service; programmatically create, by the content process via the remote proxy, a remote instance of the implementation of the graphical interface service, the remote instance of the implementation transparently coupled with the graphical interface service via the IPC session; and programmatically invoke functionality provided by the host process from the content process, via the remote instance of the implementation of the graphical interface service, to display a user interface element generated at least in part using the first graphical interface framework via the second graphical interface framework, wherein to programmatically invoke the functionality provided by the host process from the content process, the one or more processors are to: perform a synchronous call to a program code subroutine at the host process; while waiting at the content process for a reply from the program code subroutine at the host process, receive a remote invocation from the host process via an asynchronous IPC message, the remote invocation for a program code subroutine provided by the content process; and reentrantly execute the program code subroutine of the content process in response to the remote invocation from the host process.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 3, 8, 9 – 11, and 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art of record, Vermeulen (US 2015/0193904 A1) (hereinafter “Vermeulen”) (submitted by the applicant via IDS filed 03/31/2021) further in view of BENEDEK et al., (US 2012/0084792 A1) (hereinafter “Benedek”) (submitted by IDS filed 03/31/2021).

Regarding claim 1, Vermeulen discloses; a non-transitory machine readable medium storing instructions which, when executed by one or more processors on a host computing platform, cause the one or more processors to perform operations comprising: 
establishing an inter-process communication session from a process of a client application to a service process on the host computing platform [i.e., [0101] Upon launch (or other notification of activation from native runtime environments 16 and/or native operating system 14), proxy 46 effects activation of corresponding hosted software application 34. See, step 66. i.e., [0102] In the illustrated embodiment, proxy 46 does this by transmitting a launch message to the event handler 42 that forms part of the hosted runtime environments 32 and that is common to the one or more hosted software applications 34, 36 (e.g., in that it is the common, shared recipient of system level-events, such as user input to the hardware interface, which events it distributes to appropriate hosted applications or other software executing in the hosted runtime environments 32 or provided as part of the hosted operating system). The launch message, which can be delivered to event handler 42 by proxy 46 using any convention mechanism for inter process communication (IPC), e.g., APIs, mailboxes, etc., includes an identifier of the proxy 46 and/or its corresponding hosted software application 34, as well as any other information required by the hosted operating system and/or hosted runtime environments 32 to effect launch of a hosted software application See also [0160] and [0161]].
accessing a protocol interface from the process of the client application that enables access to a service provided by the service process [[0125]” [0125] In order to more fully merge the user experience so that applications executed in the hosted runtime environments 32 appear, to the user, as if they are executing within the native operating system 14, when IO proxy 50 is brought to the foreground of the graphical user interface presented on the aforementioned desktop by the windowing subsystem of native runtime environments 16 (e.g., as a result of a user tap on the application window for IO proxy 50, as a result of issuance of a notification with respect to that application or otherwise), that IO proxy 50 effects making the corresponding hosted software application 34 active within the one or more hosted runtime environments 32, as if it had been brought to the foreground in them”], wherein the protocol interface is associated with a proxy of an implementation of the service [i.e., [0136] The proxy tasks 235, 236 monitor the state (foreground or background) of the hosted application tasks 205, 206, and enable the hosted application tasks 205, 206 to be fully functional within the device 100, despite the differences illustrated embodiment, proxy tasks are created when the hosted tasks are created, but this is not a limitation of the invention. [0137] Hosted application runtime environment 120 comprises a drawing module 210, a windowing module 212, and a compositing module 215, that together provide the visual portions of the hosted application tasks 230, 231 to the virtual frame (or screen) buffer 220. To display a user interface element generated at least in part using the first graphical interface framework via the second graphical interface framework: See, step 72. The hosted runtime environment 32 effects this through use of the windowing and graphics subsystems that form part of the hosted runtime environment 32 and that is common to the one or more hosted software applications 34, 36 (e.g., in that it is the common, shared system used by the hosted software applications for generating applications windows for display to the user of device 10.) The IO proxy 50 of hosted software application 34 effects presentation on screen 24 of the applications windows generated for application 34 by hosted runtime environments 32, e.g., in the manner shown in FIG. 1C and discussed in connection therewith above. See, step 74. IO proxy 50 does this by transferring the graphics defining that applications window from virtual frame buffer 54 to the native frame buffer 26, e.g., using an API provided by native runtime environments 16 for such purpose or otherwise”; See also [0212]].
Vermeulen does not disclose:
programmatically creating an instance of the implementation of the service via the proxy; and invoking functionality provided by the service process at the process of the client application via the instance of the implementation of the service.
 	However, Benedek discloses:
programmatically creating an instance of the implementation of the service via the proxy [i.e., [0012] …. requesting, by the method of the application programming interface, an extended inter -process communication interface, instantiating, by the first operating system, the extended inter -process communication interface, registering, by the first operating system, the extended inter -process communication interface to receive the predetermined remote communication requests directed to the first application, receiving, by the first operating system, a request to instantiate a proxy for the predetermined remote communication request within a second application running within a second operating system, the first and second operating systems running concurrently on a shared kernel, and passing, by the first operating system, a reference to the extended inter -process communication interface to the second application] and
invoking functionality provided by the service process at the process of the client application via the instance of the implementation of the service [i.e., [0138] Application communication API 1458 of mobile OS 130 provides category specific remote calls that extend generic IPC interfaces as proxies (calls to another process) and sinks (calls from another process). Application communication API 1488 of desktop OS 160 provides corresponding remote calls (i.e., proxies that correspond to sinks within the other party). For example, API 1458 of mobile OS 130 may include sinks and proxies for a specific request of a specific category of application that perform all functionality required to request an IPC interface object 1442 from remote communication service 1441, and parcel data to the IPC interface object in a format tailored for the specific request].
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teaching of Benedek into teaching of Vermeulen to cross platform application synchronously or asynchronously while implementing and allowing cross environment communication within different platforms located locally or remotely from each other (Benedek [0070]).
Regarding claim 2, the non-transitory machine readable medium as in claim 1, wherein the client application is a mobile application configured to make use of a mobile graphical interface protocol and the service process enables display of graphical elements associated with the mobile application on a graphical interface of the host computing platform, wherein the mobile graphical interface protocol differs from the graphical interface protocol of the host computing platform [i.e., [0011]”A first native software application (“ACL”) executing within one or more of the native runtime environments defines one or more hosted runtime environments within which hosted software applications are executing. Thus, for example, according to some practices of the invention, the first native software application executes code comprising those hosted runtime environment or portions thereof (such as virtual machines); whereas, in other practices, the first native software application can, instead or in addition, effect the installation, instantiation and/or invocation of services/processes that make up those environments or portions thereof (but, indeed, may not in some practices execute code comprising that environment) i.e., [0012] “Hosted software applications executing within the hosted runtime environment(s) execute instructions to effect generation of three-dimensional display graphics using a hosted graphics subsystem and a hosted windowing subsystem (collectively, “hosted graphics framework”), both common to the hosted runtime environment(s). Native software applications executing within the native runtime environment(s) likewise effect generation of three-dimensional display graphics using a native graphics subsystem and a native windowing subsystem (collectively, “native graphics framework”), also, both common to the native runtime environment(s). The three-dimensional graphics can be, for example, graphical windows (or portions thereof) representing visual sequences of games or other graphics applications].
Regarding claim 3, the non-transitory machine readable medium as in claim 2, wherein the service process enables display of graphical elements associated with the mobile application via a host platform user interface framework associated with the host computing platform [i.e., [0095]”Calls to the remotable object may be synchronous or asynchronous. For example, if desktop application 382 makes a synchronous call to the remotable object, the calling thread in desktop application 382 blocks and waits for the return from the remotable object before continuing. Alternatively, if desktop application 382 makes an asynchronous call to the remotable object, the calling thread in desktop application 382 continues and does not wait for the call to the remotable object to return].
	Regarding claim 8, the non-transitory machine readable medium as in claim 1, wherein programmatically creating the remote instance of the implementation of the service via the remote proxy includes converting the remote proxy to a data type of an interface to the service exposed via the protocol interface [i.e., [0136] The proxy tasks 235, 236 monitor the state (foreground or background) of the hosted application tasks 205, 206, and enable the hosted application tasks 205, 206 to be fully functional within the device 100, despite the differences illustrated embodiment, proxy tasks are created when the hosted tasks are created, but this is not a limitation of the invention. [0137] Hosted application runtime environment 120 comprises a drawing module 210, a windowing module 212, and a compositing module 215, that together provide the visual portions of the hosted application tasks 230, 231 to the virtual frame (or screen) buffer 220. To display a user interface element generated at least in part using the first graphical interface framework via the second graphical interface framework: See, step 72. The hosted runtime environment 32 effects this through use of the windowing and graphics subsystems that form part of the hosted runtime environment 32 and that is common to the one or more hosted software applications 34, 36 (e.g., in that it is the common, shared system used by the hosted software applications for generating applications windows for display to the user of device 10.)].
Regarding claim 9, Vermeulen discloses; a method executed by one or more processors on a host computing platform, the method comprising: 
establishing an inter-process communication session from a process of a client application to a service process on the host computing platform [i.e., [0101] Upon launch (or other notification of activation from native runtime environments 16 and/or native operating system 14), proxy 46 effects activation of corresponding hosted software application 34. See, step 66. i.e., [0102] In the illustrated embodiment, proxy 46 does this by transmitting a launch message to the event handler 42 that forms part of the hosted runtime environments 32 and that is common to the one or more hosted software applications 34, 36 (e.g., in that it is the common, shared recipient of system level-events, such as user input to the hardware interface, which events it distributes to appropriate hosted applications or other software executing in the hosted runtime environments 32 or provided as part of the hosted operating system). The launch message, which can be delivered to event handler 42 by proxy 46 using any convention mechanism for inter process communication (IPC), e.g., APIs, mailboxes, etc., includes an identifier of the proxy 46 and/or its corresponding hosted software application 34, as well as any other information required by the hosted operating system and/or hosted runtime environments 32 to effect launch of a hosted software application See also [0160] and [0161]].
accessing a protocol interface from the process of the client application that enables access to a service provided by the service process [[0125]” [0125] In order to more fully merge the user experience so that applications executed in the hosted runtime environments 32 appear, to the user, as if they are executing within the native operating system 14, when IO proxy 50 is brought to the foreground of the graphical user interface presented on the aforementioned desktop by the windowing subsystem of native runtime environments 16 (e.g., as a result of a user tap on the application window for IO proxy 50, as a result of issuance of a notification with respect to that application or otherwise), that IO proxy 50 effects making the corresponding hosted software application 34 active within the one or more hosted runtime environments 32, as if it had been brought to the foreground in them”], wherein the protocol interface is associated with a proxy of an implementation of the service [i.e., [0136] The proxy tasks 235, 236 monitor the state (foreground or background) of the hosted application tasks 205, 206, and enable the hosted application tasks 205, 206 to be fully functional within the device 100, despite the differences illustrated embodiment, proxy tasks are created when the hosted tasks are created, but this is not a limitation of the invention. [0137] Hosted application runtime environment 120 comprises a drawing module 210, a windowing module 212, and a compositing module 215, that together provide the visual portions of the hosted application tasks 230, 231 to the virtual frame (or screen) buffer 220. To display a user interface element generated at least in part using the first graphical interface framework via the second graphical interface framework: See, step 72. The hosted runtime environment 32 effects this through use of the windowing and graphics subsystems that form part of the hosted runtime environment 32 and that is common to the one or more hosted software applications 34, 36 (e.g., in that it is the common, shared system used by the hosted software applications for generating applications windows for display to the user of device 10.) The IO proxy 50 of hosted software application 34 effects presentation on screen 24 of the applications windows generated for application 34 by hosted runtime environments 32, e.g., in the manner shown in FIG. 1C and discussed in connection therewith above. See, step 74. IO proxy 50 does this by transferring the graphics defining that applications window from virtual frame buffer 54 to the native frame buffer 26, e.g., using an API provided by native runtime environments 16 for such purpose or otherwise”; See also [0212]].
Vermeulen does not disclose:
programmatically creating an instance of the implementation of the service via the proxy; and invoking functionality provided by the service process at the process of the client application via the instance of the implementation of the service.
 	However, Benedek discloses:
programmatically creating an instance of the implementation of the service via the proxy [i.e., [0012] …. requesting, by the method of the application programming interface, an extended inter -process communication interface, instantiating, by the first operating system, the extended inter -process communication interface, registering, by the first operating system, the extended inter -process communication interface to receive the predetermined remote communication requests directed to the first application, receiving, by the first operating system, a request to instantiate a proxy for the predetermined remote communication request within a second application running within a second operating system, the first and second operating systems running concurrently on a shared kernel, and passing, by the first operating system, a reference to the extended inter -process communication interface to the second application] and
invoking functionality provided by the service process at the process of the client application via the instance of the implementation of the service [i.e., [0138] Application communication API 1458 of mobile OS 130 provides category specific remote calls that extend generic IPC interfaces as proxies (calls to another process) and sinks (calls from another process). Application communication API 1488 of desktop OS 160 provides corresponding remote calls (i.e., proxies that correspond to sinks within the other party). For example, API 1458 of mobile OS 130 may include sinks and proxies for a specific request of a specific category of application that perform all functionality required to request an IPC interface object 1442 from remote communication service 1441, and parcel data to the IPC interface object in a format tailored for the specific request].
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teaching of Benedek into teaching of Vermeulen to cross platform application synchronously or asynchronously while implementing and allowing cross environment communication within different platforms located locally or remotely from each other (Benedek [0070]).
Regarding claim 10, the method as in claim 9, wherein the client application is a mobile application configured to make use of a mobile graphical interface protocol and the service process enables display of graphical elements associated with the mobile application on a graphical interface of the host computing platform, wherein the mobile graphical interface protocol differs from the graphical interface protocol of the host computing platform [i.e., [0011]”A first native software application (“ACL”) executing within one or more of the native runtime environments defines one or more hosted runtime environments within which hosted software applications are executing. Thus, for example, according to some practices of the invention, the first native software application executes code comprising those hosted runtime environment or portions thereof (such as virtual machines); whereas, in other practices, the first native software application can, instead or in addition, effect the installation, instantiation and/or invocation of services/processes that make up those environments or portions thereof (but, indeed, may not in some practices execute code comprising that environment) i.e., [0012] “Hosted software applications executing within the hosted runtime environment(s) execute instructions to effect generation of three-dimensional display graphics using a hosted graphics subsystem and a hosted windowing subsystem (collectively, “hosted graphics framework”), both common to the hosted runtime environment(s). Native software applications executing within the native runtime environment(s) likewise effect generation of three-dimensional display graphics using a native graphics subsystem and a native windowing subsystem (collectively, “native graphics framework”), also, both common to the native runtime environment(s). The three-dimensional graphics can be, for example, graphical windows (or portions thereof) representing visual sequences of games or other graphics applications].
Regarding claim 11, the method as in claim 10, wherein the service process enables display of graphical elements associated with the mobile application via a host platform user interface framework associated with the host computing platform [i.e., [0095]”Calls to the remotable object may be synchronous or asynchronous. For example, if desktop application 382 makes a synchronous call to the remotable object, the calling thread in desktop application 382 blocks and waits for the return from the remotable object before continuing. Alternatively, if desktop application 382 makes an asynchronous call to the remotable object, the calling thread in desktop application 382 continues and does not wait for the call to the remotable object to return].
	Regarding claim 16, the method as in claim 9, wherein programmatically creating the remote instance of the implementation of the service via the remote proxy includes converting the remote proxy to a data type of an interface to the service exposed via the protocol interface [i.e., [0136] The proxy tasks 235, 236 monitor the state (foreground or background) of the hosted application tasks 205, 206, and enable the hosted application tasks 205, 206 to be fully functional within the device 100, despite the differences illustrated embodiment, proxy tasks are created when the hosted tasks are created, but this is not a limitation of the invention. [0137] Hosted application runtime environment 120 comprises a drawing module 210, a windowing module 212, and a compositing module 215, that together provide the visual portions of the hosted application tasks 230, 231 to the virtual frame (or screen) buffer 220. To display a user interface element generated at least in part using the first graphical interface framework via the second graphical interface framework: See, step 72. The hosted runtime environment 32 effects this through use of the windowing and graphics subsystems that form part of the hosted runtime environment 32 and that is common to the one or more hosted software applications 34, 36 (e.g., in that it is the common, shared system used by the hosted software applications for generating applications windows for display to the user of device 10.)].
Regarding claim 17, Vermeulen discloses; a data processing system comprising: a data storage device having instructions stored thereon; one or more processors to execute the instructions stored on the data storage device, the instructions to cause the one or more processors to: 
establish an inter-process communication session from a process of a client application to a service process on the host computing platform [i.e., [0101] Upon launch (or other notification of activation from native runtime environments 16 and/or native operating system 14), proxy 46 effects activation of corresponding hosted software application 34. See, step 66. i.e., [0102] In the illustrated embodiment, proxy 46 does this by transmitting a launch message to the event handler 42 that forms part of the hosted runtime environments 32 and that is common to the one or more hosted software applications 34, 36 (e.g., in that it is the common, shared recipient of system level-events, such as user input to the hardware interface, which events it distributes to appropriate hosted applications or other software executing in the hosted runtime environments 32 or provided as part of the hosted operating system). The launch message, which can be delivered to event handler 42 by proxy 46 using any convention mechanism for inter process communication (IPC), e.g., APIs, mailboxes, etc., includes an identifier of the proxy 46 and/or its corresponding hosted software application 34, as well as any other information required by the hosted operating system and/or hosted runtime environments 32 to effect launch of a hosted software application See also [0160] and [0161]].
access a protocol interface from the process of the client application that enables access to a service provided by the service process [[0125]” [0125] In order to more fully merge the user experience so that applications executed in the hosted runtime environments 32 appear, to the user, as if they are executing within the native operating system 14, when IO proxy 50 is brought to the foreground of the graphical user interface presented on the aforementioned desktop by the windowing subsystem of native runtime environments 16 (e.g., as a result of a user tap on the application window for IO proxy 50, as a result of issuance of a notification with respect to that application or otherwise), that IO proxy 50 effects making the corresponding hosted software application 34 active within the one or more hosted runtime environments 32, as if it had been brought to the foreground in them”], wherein the protocol interface is associated with a proxy of an implementation of the service [i.e., [0136] The proxy tasks 235, 236 monitor the state (foreground or background) of the hosted application tasks 205, 206, and enable the hosted application tasks 205, 206 to be fully functional within the device 100, despite the differences illustrated embodiment, proxy tasks are created when the hosted tasks are created, but this is not a limitation of the invention. [0137] Hosted application runtime environment 120 comprises a drawing module 210, a windowing module 212, and a compositing module 215, that together provide the visual portions of the hosted application tasks 230, 231 to the virtual frame (or screen) buffer 220. To display a user interface element generated at least in part using the first graphical interface framework via the second graphical interface framework: See, step 72. The hosted runtime environment 32 effects this through use of the windowing and graphics subsystems that form part of the hosted runtime environment 32 and that is common to the one or more hosted software applications 34, 36 (e.g., in that it is the common, shared system used by the hosted software applications for generating applications windows for display to the user of device 10.) The IO proxy 50 of hosted software application 34 effects presentation on screen 24 of the applications windows generated for application 34 by hosted runtime environments 32, e.g., in the manner shown in FIG. 1C and discussed in connection therewith above. See, step 74. IO proxy 50 does this by transferring the graphics defining that applications window from virtual frame buffer 54 to the native frame buffer 26, e.g., using an API provided by native runtime environments 16 for such purpose or otherwise”; See also [0212]].
Vermeulen does not disclose:
programmatically create an instance of the implementation of the service via the proxy; and invoke functionality provided by the service process at the process of the client application via the instance of the implementation of the service.
 	However, Benedek discloses:
programmatically create an instance of the implementation of the service via the proxy [i.e., [0012] …. requesting, by the method of the application programming interface, an extended inter -process communication interface, instantiating, by the first operating system, the extended inter -process communication interface, registering, by the first operating system, the extended inter -process communication interface to receive the predetermined remote communication requests directed to the first application, receiving, by the first operating system, a request to instantiate a proxy for the predetermined remote communication request within a second application running within a second operating system, the first and second operating systems running concurrently on a shared kernel, and passing, by the first operating system, a reference to the extended inter -process communication interface to the second application] and
invoke functionality provided by the service process at the process of the client application via the instance of the implementation of the service [i.e., [0138] Application communication API 1458 of mobile OS 130 provides category specific remote calls that extend generic IPC interfaces as proxies (calls to another process) and sinks (calls from another process). Application communication API 1488 of desktop OS 160 provides corresponding remote calls (i.e., proxies that correspond to sinks within the other party). For example, API 1458 of mobile OS 130 may include sinks and proxies for a specific request of a specific category of application that perform all functionality required to request an IPC interface object 1442 from remote communication service 1441, and parcel data to the IPC interface object in a format tailored for the specific request].
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate the teaching of Benedek into teaching of Vermeulen to cross platform application synchronously or asynchronously while implementing and allowing cross environment communication within different platforms located locally or remotely from each other (Benedek [0070]).
Regarding claim 2, the non-transitory machine readable medium as in claim 1, wherein the client application is a mobile application configured to make use of a mobile graphical interface protocol and the service process enables display of graphical elements associated with the mobile application on a graphical interface of the host computing platform, wherein the mobile graphical interface protocol differs from the graphical interface protocol of the host computing platform [i.e., [0011]”A first native software application (“ACL”) executing within one or more of the native runtime environments defines one or more hosted runtime environments within which hosted software applications are executing. Thus, for example, according to some practices of the invention, the first native software application executes code comprising those hosted runtime environment or portions thereof (such as virtual machines); whereas, in other practices, the first native software application can, instead or in addition, effect the installation, instantiation and/or invocation of services/processes that make up those environments or portions thereof (but, indeed, may not in some practices execute code comprising that environment) i.e., [0012] “Hosted software applications executing within the hosted runtime environment(s) execute instructions to effect generation of three-dimensional display graphics using a hosted graphics subsystem and a hosted windowing subsystem (collectively, “hosted graphics framework”), both common to the hosted runtime environment(s). Native software applications executing within the native runtime environment(s) likewise effect generation of three-dimensional display graphics using a native graphics subsystem and a native windowing subsystem (collectively, “native graphics framework”), also, both common to the native runtime environment(s). The three-dimensional graphics can be, for example, graphical windows (or portions thereof) representing visual sequences of games or other graphics applications].
Regarding claim 18, the data processing system as in claim 17, wherein the client application is a mobile application configured to make use of a mobile graphical interface protocol and the service process enables display of graphical elements associated with mobile application on a graphical interface of the host computing platfrom, the mobile graphical interface protocol differs from the graphical interface protocol of the host computing platform, and the service process enables display of graphical  [i.e., [0095]”Calls to the remotable object may be synchronous or asynchronous. For example, if desktop application 382 makes a synchronous call to the remotable object, the calling thread in desktop application 382 blocks and waits for the return from the remotable object before continuing. Alternatively, if desktop application 382 makes an asynchronous call to the remotable object, the calling thread in desktop application 382 continues and does not wait for the call to the remotable object to return].

Allowable Subject Matter
Claims 4 – 7, 12 – 15, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4; 
the prior art of record, Vermeulen and Benedek discloses the non-transitory machine readable medium as in claim 3, 
However, Vermeulen and Benedek do not disclose “wherein invoking functionality provided by the service process includes modifying a function call having parameters of a mobile user interface framework linked with the mobile application into parameters of the host platform user interface framework”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12; 
the prior art of record, Vermeulen and Benedek discloses the method as in claim 11, 
However, Vermeulen and Benedek do not disclose “wherein invoking functionality provided by the service process includes modifying a function call having parameters of a mobile user interface framework linked with the mobile application into parameters of the host platform user interface framework”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.
Regarding claim 19; 
the prior art of record, Vermeulen and Benedek discloses the data processing system as in claim 18, 
However, Vermeulen and Benedek do not disclose “wherein to invoke functionality provided by the service process includes to modify a function call having parameters of a mobile user interface framework linked with the mobile application into parameters of the host platform user interface framework”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194